UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-6482


ANTOINE LEON THURMAN,

                Plaintiff - Appellant,

          v.

UNITED STATES BUREAU OF PRISONS; UNITED STATES OF AMERICA;
J. LOPEZ; J. THOMAS; FNU MOLINA; OTHER UNKNOWN EMPLOYEES OF
THE US BUREAU OF PRISONS,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. William M. Catoe, Jr., Magistrate
Judge. (8:06-cv-02458-WMC)


Submitted:   February 26, 2010            Decided:   March 9, 2010


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


J. Dennis Bolt, BOLT LAW FIRM, Columbia, South Carolina, for
Appellant. W. Walter Wilkins, United States Attorney, R. Emery
Clark,   Assistant  United States  Attorney,  Columbia,  South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Antoine    Leon   Thurman       appeals    the    magistrate     judge’s

order ∗ granting summary judgment for Defendants and dismissing

his civil action alleging claims under Bivens v. Six Unknown

Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388

(1971), and the Federal Tort Claims Act.                    We have reviewed the

record and find no reversible error.             Accordingly, we affirm for

the reasons stated by the district court.                   See Thurman v. United

States Bureau of Prisons, No. 8:06-cv-02458-WMC (D.S.C. Feb. 17,

2009).     We dispense with oral argument because the facts and

legal    contentions    are   adequately       presented       in   the    materials

before   the   court   and    argument      would     not    aid    the   decisional

process.

                                                                            AFFIRMED




     ∗
        The   parties  consented   to   the   magistrate                     judge’s
jurisdiction under 28 U.S.C. § 636(c) (2006).



                                        2